104 F.3d 1407
323 U.S.App.D.C. 59
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Barbara SCHWARZ, Appellant,v.Bill CLINTON, President and Al Gore, Vice President, Appellees.
No. 96-5209.
United States Court of Appeals, District of Columbia Circuit.
Nov. 29, 1996.Rehearing Denied Jan. 7, 1997.

Before:  SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  Upon consideration of the foregoing and the motions for default and to correct the docket, it is


2
ORDERED and ADJUDGED that the district court's order filed June 25, 1996, be affirmed.  The complaint "lacks an arguable basis either in law or in fact," Neitzke v. Williams, 490 U.S. 319, 325 (1989), and therefore was properly dismissed pursuant to 28 U.S.C. § 1915(e).  It is


3
FURTHER ORDERED that appellant's motions for default and to correct the docket be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.